Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 12/22/2022.  By this amendment, original claims 1-21 are cancelled and claims 22-42 are added and therefore, amended claims 22-42 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 37 recite the limitation of “a computer readable storage medium”

Paragraphs 0029 of specification merely disclose that a computer readable storage medium but without explicit definition of such memory device medium is.  

Therefore, the claims can be reasonably interpreted to cover signals per se, therefore rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  It is suggested to overcome the 35 U.S.C. § 101 rejection by adding the limitation "non-transitory" to the claim. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 27-29, 33-35, 38-40 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US 2018/0,173,595)


As per claim 22:

Kim discloses:

A computing system comprising: one or more processors; and a memory coupled to the one or more processors, the memory including executable program instructions, which when executed by the host processor, cause the computing system to: 
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 
At least one computer readable storage medium comprising a set of executable program instructions, which when executed by a computing system, cause the computing system to: 
A method comprising: 
(Kim, Figs 1-14)
(Kim, Fig. 4, Controller, DRAM, ECC, SPD)
(Kim, [0034], control operations may be implemented in hardware, firmware, software, or combinations thereof.  When the control operations are implemented in hardware, processing units may be embodied by ASICs (application specific integrated circuit), DSPs (digital signal processor), DSPDs (digital signal processor device), PLDs (programmable logic device), FPGAs (field programmable gate array), processors, controllers, micro-controllers, microprocessors, electronic devices, other electronic units designed to perform functions described in the specification of the inventive concept, or combinations thereof)


detect a memory hardware failure in a dynamic random access memory; and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

perform a runtime post package repair in response to the detected memory hardware failure in the dynamic random access memory, 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the runtime post package repair is done after power up boot operations have been completed.
(Kim, Fig. 6, Booting Up Mode? == YES)
(Kim, Fig. 6, Normal Operation Mode? == YES, which is after boot up has bs been completed)
(Kim, Perform PPR Operation? == YES)

As per claim 23:

Kim further discloses:

enter an error handling mode in response to a computing system error; and wherein the detection of the memory hardware failure in a dynamic random access memory is performed in response to the entry into the handling mode.
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

As per claim 24:

Byun further discloses:

determine whether the computing system error is a memory error; 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

determine whether the memory error is a hardware failure; and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the performance of the runtime post package repair is performed in response to the determination that the computing system error is a memory error and the determination that the memory error is a hardware failure.
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-26,  30-31, 36-37 and 41-42 is/are rejected under 35 U.S.C. 103 as unpatentable of over Kim et al. (US 2018/0,173,595),  in view of Byun et al. (US 2019/0,258,538)

As per claim 25:

Kim discloses:

wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Figs 3 and 6, Perform PPR operation? == YES)
(Kim, Figs 3 and 6 Perform backup operation and perform PPR operation)

Kim does not clearly disclose:
correct and save failed row data to one or more other addresses; 
repair failed row via post package repair operations; and 
move the corrected and saved failed row data back to the repaired failed row.

Byun discloses:

correct and save failed row data to one or more other addresses; 
(Byun,[0047] For example, when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip in S13 in response to a command forwarded from the controller or the system.  The ECC memory chip may be a memory chip provided to separate a die from a plurality of memory chips.  As one example, the ECC memory chip may store parity bits and/or cyclic redundancy check CRC codes of the data.  The parity bits and the CRC codes may be stored separately in physically separated chips or logically separated storage areas)
(Byun, Fig. 6, S12 == YES, then perform S13-S18)

repair failed row via post package repair operations; and 
(Byun, Fig. 6, Execute Post Package Repair in Detect Defective memory Chip S14)

move the corrected and saved failed row data back to the repaired failed row.
(Byun,[0050] When the post package repair is completed, the data stored in the ECC memory chip may be transferred to the defective memory chip in S16.  The defective marking of the defective memory chip may be released such that the defective memory chip may receive and perform the control command and/or the address command in S17.  In addition, the ECC memory chip may provide an ECC function on data that the plurality of memory chips store and/or output in S18)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byun’s method into the system of Kim in order to improve the availability and/or performance of the system. 
(Byun, [0043], a memory device and a memory device capable of executing a repair operation on the defective memory cells without stopping system operations even after the operating system of the system is booted.  Repairing and/or replacing defective memory cells without pausing or stopping the system may be advantageous to improve the availability and/or performance of the system)

As per claim 26:

Kim further discloses:

enter an error handling mode in response to a computing system error;  
(Kim, Figs 3 and 6, Perform PPR operation? == YES)

wherein the detection of the memory hardware failure in a dynamic random access memory is performed in response to the entry into the handling mode;  wherein the detection of the memory hardware failure in a dynamic random access memory further comprises operations to: 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

determine whether the memory error is a hardware failure;  
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

wherein the performance of the runtime post package repair is performed in response to the determination that the computing system error is a memory error and the determination that the memory error is a hardware failure;  
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

correct the computing system error and bypassing the performance of the runtime post package repair in response to the determination that the computing system error is not a memory error;  and 
(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

correct the computing system error by correcting the memory error and 
(Kim, [0032], in when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed)

bypassing the performance of the runtime post package repair
 (Kim, [0032], PPR operation is not performed)

 in response to the determination that the computing system error is a memory error and the determination that the memory error is not a hardware failure. 
(Kim, [0032], in when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed)

(Kim, [0032], in operation S350, it is determined whether the post package repair (PPR) operation is to be performed.  For example, when a read error occurs in a read operation, it may be determined whether the post package repair (PPR) operation is to be performed.  In exemplary embodiments, in the case where read errors that occurred cannot be corrected using an ECC (error correction code), it is determined that the post package repair (PPR) operation is to be performed.  For example, when a read error occurs, if the read error can be corrected using an ECC, an ECC is used to correct the read error and the post package repair (PPR) operation is not performed.  Otherwise, if the read error cannot be corrected using an ECC, the post package repair (PPR) operation is performed)

Kim discloses:
wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Fig. 6, Perform PPR operation? == YES)
(Kim, Fig, 6 Perform backup operation)

wherein the performance of the runtime post package repair further comprises operations to: 
(Kim, Figs 3 and 6, Perform PPR operation? == YES)
(Kim, Figs 3 and 6 Perform backup operation and perform PPR operation)

Kim does not clearly disclose:
determine whether the computing system error is a memory error;  
correct and save failed row data to one or more other addresses; 
repair failed row via post package repair operations; and 
move the corrected and saved failed row data back to the repaired failed row.

Byun discloses:

determine whether the computing system error is a memory error;  
(Byun, [0047] when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip)
(Byun, Fig. 6 S12 == NO, then not a memory error)

correct and save failed row data to one or more other addresses; 
(Byun,[0047] For example, when a defective memory chip having a defective memory cell among a plurality of memory chips included in the memory device in S12 is determined to be present, the memory device may store data of the defective memory chip in an ECC memory chip in S13 in response to a command forwarded from the controller or the system.  The ECC memory chip may be a memory chip provided to separate a die from a plurality of memory chips.  As one example, the ECC memory chip may store parity bits and/or cyclic redundancy check CRC codes of the data.  The parity bits and the CRC codes may be stored separately in physically separated chips or logically separated storage areas)
(Byun, Fig. 6, S12 == YES, then perform S13-S18)

repair failed row via post package repair operations; and 
(Byun, Fig. 6, Execute Post Package Repair in Detect Defective memory Chip S14)

move the corrected and saved failed row data back to the repaired failed row.
(Byun,[0050] When the post package repair is completed, the data stored in the ECC memory chip may be transferred to the defective memory chip in S16.  The defective marking of the defective memory chip may be released such that the defective memory chip may receive and perform the control command and/or the address command in S17.  In addition, the ECC memory chip may provide an ECC function on data that the plurality of memory chips store and/or output in S18)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Byun’s method into the system of Kim in order to improve the availability and/or performance of the system. 
(Byun, [0043], a memory device and a memory device capable of executing a repair operation on the defective memory cells without stopping system operations even after the operating system of the system is booted.  Repairing and/or replacing defective memory cells without pausing or stopping the system may be advantageous to improve the availability and/or performance of the system)


As per claim 32:
Kim-Byun further discloses:
wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
(Kim, [0023], substrate)
(Byun, [0055], substrate; [0036] Each of the memory cells 40 may include a switching element SW and an information storage capacitor CC.  In one example embodiment, the switching element SW may include a transistor and a gate terminal.  The gate terminal of the transistor may be connected to the word line WL, and/or the drain and source terminals of the transistor may be connected to the bit line BL and the information storage capacitor CC respectively)

As per claims 27-32:
Claims 27-32 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

As per claims 33-37:
Claims 33-37 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

As per claims 38-42:
Claims 38-42 recite similar limitations as claims 22-26.  Therefore, see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/Primary Examiner, Art Unit 2111